             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

TIMOTHY GENTRY,                               )
                                              )
                     Plaintiff,               )
vs.                                           )          NO. CIV-18-1106-HE
                                              )
JOHN B. FOX,                                  )
                                              )
                     Defendant.               )

                                         ORDER

       Plaintiff Timothy Gentry, a federal prisoner appearing pro se, filed this § 1983

action seeking injunctive relief to prevent his transfer to Forrest City Arkansas FCI and for

access to various legal materials and money to pay for postage to file legal papers. Pursuant

to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Gary M.

Purcell for initial proceedings.

       Judge Purcell has issued a Report and Recommendation (the “Report”)

recommending that the action be dismissed for failure to pay the filing fee or submit a

proper application to proceed in forma pauperis (“IFP”), to prosecute this action, and to

comply with the court’s order to cure filing deficiencies. Plaintiff has objected to the

Report which triggers de novo review by this court of proposed findings or

recommendations to which objection has been made.

       Judge Purcell’s order to cure deficiencies noted that plaintiff had not filed an IFP

motion nor paid the filing fee and that his complaint was not on the proper 42 U.S.C. §

1983 form. Judge Purcell also ordered that the proper forms be mailed to plaintiff with a

copy of the order. Plaintiff never filed a proper IFP motion and never submitted the § 1983
form. Plaintiff’s objection, however, notes that he did request to proceed IFP in his original

filing with the court. But plaintiff did not comply with LCvR 3.3 which requires prisoner

IFP applicants to “submit an application to proceed in forma pauperis on forms approved

by this court” and to “include a certificate executed by an authorized officer of the

appropriate penal institution stating” specified required information. Thus, plaintiff has

failed to comply with this court’s order, has not properly sought IFP status, and his § 1983

complaint is not on the proper form and does not supply the court with the equivalent

information as required by the form as required by LCvR 9.2(a).

       Plaintiff argues, however, that he never received the court’s November 13, 2018,

order to cure deficiencies, but the court’s records indicate that it was properly mailed to his

last known address at FTC, Oklahoma City. “Papers sent by the court will be deemed

delivered if sent to the last known address given to the court.” LCvR 49.4(a). His first

notice of address change was a letter he sent to the court and received January 2, 2019.

Doc. # 6.1 Plaintiff, however, was also mailed a notice of address change form the same

day his complaint was received.

       Further, plaintiff’s objection and letter note that he has been transferred to FCI,

Forrest City, Arkansas. Plaintiff’s letter to the court [Doc. # 6] notes that his request for

an injunction to block his transfer to Arkansas is now moot, but his original complaint

seeks additional relief. It is unclear, however, whether the alleged § 1983 violations

occurred while plaintiff was housed at FTC, Oklahoma City in this district or at his prior


       1
           References to filings with this court are to the CM/ECF document and page number.

                                                2
place of incarceration. Venue would only be proper in this district if “a substantial part of

the events or omissions giving rise to the claim occurred” while he was housed in

Oklahoma City. 28 U.S.C. § 1391(b)(2).

       Because it is unclear whether this court is even a proper venue for plaintiff’s action

and because plaintiff has failed to comply with this court’s order and local rules, the court

concludes this action should be dismissed. Accordingly, the Report and Recommendation

[Doc. #5] is ADOPTED.          Plaintiff’s complaint [Doc. #1] is DISMISSED without

prejudice.

       IT IS SO ORDERED.

       Dated this 9th day of January, 2018.




                                              3
